   Case: 1:19-cv-03611 Document #: 55 Filed: 09/18/19 Page 1 of 3 PageID #:3354




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

MERCIS B.V.,

        Plaintiff,                                       Case No.: 1:19-cv-03611

   v.                                                    Judge Manish S. Shah

THE PARTNERSHIPS AND UNINCORPORATED                      Magistrate Judge Jeffrey Cummings
ASSOCIATIONS IDENTIFIED ON SCHEDULE
“A”,

        Defendants.

                                   NOTICE OF DISMISSAL

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

              NO.                                    DEFENDANT
              353                                         Transser
              102                                         ycl0228
              100                                     hanfengguodu
              103                                    yuguanggaofig
               25                                  KUANGYUNING
               24                                  3468473@qq.com
              246                                            lhr
               3                                           ABDC
               5                                       czyouth0222
               6                                      dhyyouth0111
               4                       all products International Trading Co., Ltd
              255                                           lucks
              107                                     liangdongshoe
              108                                         sunqiao
              279                                       pangyuhuan
              106                                   juahuangyiuduon
               14                                       wangjiaoo1
               9                                          liyuhao
               16                                   YouqingTianhou
              321                                     xiaoyazihuayi
   Case: 1:19-cv-03611 Document #: 55 Filed: 09/18/19 Page 2 of 3 PageID #:3355




           137                              bendimeihuajiu
           138                                 song tiant
            66                             Los Angeles shop
           117                               beautifuidream
           129                          shigongzhuzhekoudian
           305                             style of superhero
           271                            my world creativity
            31                                    ssh56
           357                            Baby Future Store


DATED: September 18, 2019                         Respectfully submitted,

                                            /s/ Keith A. Vogt
                                            Keith A. Vogt (Bar No. 6207971)
                                            Keith Vogt, Ltd.
                                            1033 South Blvd., Suite 200
                                            Oak Park, Illinois 60302
                                            Telephone: 708-203-4787
                                            E-mail: keith@vogtip.com

                                            ATTORNEY FOR PLAINTIFF
    Case: 1:19-cv-03611 Document #: 55 Filed: 09/18/19 Page 3 of 3 PageID #:3356




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on September 18, 2019 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
